Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “highly” and "many" in claim 53 are relative terms which render the claim indefinite.  The terms “highly” and “many” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 54 is rejected based on its dependence from claim 53.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 29, 31, 32, 35-38, 40, 41, and 46-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konradi (2012/0218547)(cited by Applicant).
	Regarding claim 29, Konradi discloses an optical group for detection light of a microscope having an input plane for the passage of detection light to be measured (Konradi, Fig. 1, implied image plane upstream of pinhole 1), and having a detection beam path arranged downstream of the input plane and serving for guiding the detection light into a detection plane (Konradi, remainder of figure 1), wherein the detection beam path comprises at least one first beam course having first optical beam guiding means for guiding the detection light into the detection plane (Konradi, mirrors and lenses shown equivalent to those of Applicant’s Fig. 1 for beam guiding purposes), wherein at least one dispersive device for spatially spectrally splitting the detection light to be measured is present in the first beam course (Konradi, Fig. 1, Prism 3), wherein a manipulation device for manipulating the spectrally spatially split detection light is present in the first beam course (Konradi, DMD 4), and wherein the first optical beam guiding means together with the dispersive device and the manipulation device are arranged and configured for generating a spectrally separated and diffraction-limited imaging of the input plane into the detection plane (similar configuration is disclosed, indicating similar functionality).
	Regarding claim 31, Konradi further discloses at least one spatially resolving detector for measuring the detection light is present in the detection plane. (Konradi, Fig. 13 and 14, spatially resolving detector 27, [0044])
	Regarding claim 32, Konradi further discloses an input pinhole stop for admitting detection light to be measured is arranged in the input plane. (Konradi, Fig. 1, pinhole 1)

	Regarding claim 35, Konradi further discloses the manipulation device comprises a spectral selection plane. (Konradi, DMD 4 is planar and selects spectral regions)

	Regarding claim 37, Konradi further discloses the spectral selection plane is situated in a plane which is different than the detection plane but is optically conjugate with respect to the detection plane.  (Konradi, Fig. 14, optical plane at 4 is different from optical plane at 27 but is fairly clearly imaging the same image passing through pinhole 1 and is therefore optically conjugate)
	Regarding claim 38, Konradi further discloses the manipulation device or the beam deflection means in the spectral selection plane is formed by at least one of a micromirror array, an SLM (Spatial Light Modulator), a DMD (Digital Mirror Device), or a MEMS (Micro Electro- Mechanical Systems). (Konradi, DMD 4)
	Regarding claim 40, Konradi further discloses detection light reflected back from the manipulation device, in the first beam course, passes through the dispersive device again in the opposite direction. (Konradi, Fig. 1, note travel of beam back into prism 3 after reflection on DMD 4)
	Regarding claim 41, Konradi further discloses detection light reflected back from the manipulation device, in the first beam course, passes through the dispersive device again in the opposite direction in such a way that the detection light reflected back has no significant chromatic aberrations after passing through the dispersive device in the opposite order and a diffraction-limited imaging of a pinhole or of a point emitter in a sample is possible. (Konradi [0060])
	Regarding claim 46, Konradi further discloses a method for microscopy using the optical group as claimed in claim 29, wherein the following steps are carried out: irradiating a sample in a microscope with illumination light in an illumination beam path, collecting detection light to be measured which the sample emits on account of being irradiated with the illumination light, guiding the detection light to be measured through the input plane of the optical group, and measuring the detection light by means of 
	Regarding claim 47, Konradi further discloses the detection light to be measured is guided through the input pinhole stop of the optical group. (Konradi, [0060])
	Regarding claim 48, Konradi further discloses for spectrally resolved multipoint scanning microscopy, the sample is scanned simultaneously with a plurality of spots of the illumination light, wherein a multilens array is positioned in the detection beam path downstream of the input plane and the number of lenses of said multilens array is at least equal to the number of spots of the illumination light with which the sample is scanned, wherein the selection device selects the first beam course for the detection light to be measured, wherein the beams of the detection light that are attributed to the individual spots of the illumination light are spectrally spatially split and the beams thus obtained are manipulated by the manipulation device, and wherein the manipulated beams are detected. (Konradi, [0055]-[0058] describing parallelized spectral scanning)
	Regarding claim 49, Konradi further discloses the sample is scanned simultaneously with a plurality of spots of the illumination light, wherein the spots are lying in a line. (Konradi, [0056]; “any desired column formats can be realized […] and together with the use of a line detector […] the data recording process can be parallelized”)
	Regarding claim 50, Konradi further discloses the spectrally spatially split beams are manipulated by the manipulation device in the spectral selection plane. (Konradi, operation of DMD 4 occurs in the spectral selection plane; application of the technique described in [0056] has the spatially separated result)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Konradi in view of Cova et al. (20030160250).
	Regarding claims 42, 55, and 56, Konradi lacks explicit teaching of either detector being a SPAD.
	Cova teaches the use of SPAD type detectors in confocal microscopy.  (Cova, [0003])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a SPAD detector for its ordinary purpose of high sensitivity photon detection.
	Claims 30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Konradi in view of Zeng et al. (2013/0012794)
	Regarding claims 30 and 33-34, Konradi lacks explicit teaching of a movable mirror that selects a second beam path that bypasses the spectral selection stage.
	Zeng teaches the optional bypass of the spectral selection stage (Zeng, [0082]), along with movable mirrors as a means for selecting a desired optical path (See fig. 7).
	It would have been obvious to use movable mirrors to enable an optical path that bypasses the spectral selection stage in order to enable unfiltered operation of the microscope.
s 44, 45, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Konradi in view of Akiyama et al. (2006/0072191).
	Regarding claims 44, 45, 53, and 54, Konradi lacks explicit teaching of a multilens array.
	Akiyama teaches the use of a multilens array when performing multi-spot confocal microscopy.  (Akiyama, [0019])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a multilens array to image individual spots on a target when more than one spot is of interest at a time.
	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Konradi in view of Richardson (WO 98/45744 A2).
	Regarding claim 43, Konradi lacks explicit teaching of at least one of the spatially resolving detector or the second spatially resolving detector is a camera with an upstream image intensifier.
	Richardson teaches the use of a camera with an upstream image intensifier as a detector in a confocal microscope setup.  (Richardson, Abstract)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an image intensifier to amplify small signals for detection.

Allowable Subject Matter
Claims 39, 51, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 39, the prior art of record does not disclose, teach, or fairly suggest at least one second detector is arranged downstream of the spectral selection plane, for detecting detection light which passes through the spectral selection plane.  

	Claim 52 is indicated as containing allowable subject matter based on its dependence from claim 51.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884